Case 1:20-cv-06734-JGK Document 6 Filed 09/30/20 Page 1 of 1

WSO SDNY

SOC UIMIENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILE
SOUTHERN DISTRICT OF NEW YORK PCE

NATEFILED: 4. 20.D

 

 

 

MELANIE THOMPSON,

Plaintiff,
20-cv-6734 (JGK)
- against —
ORDER
BACKPAGE.COM, LLC, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:
Defendant James Larkin has moved to stay this action. The
plaintiff should respond to this motion by October 23, 2020.

Defendant Larkin may reply by November 3, 2020.

SO ORDERED.

Dated: New York, New York Ce 7
September 29, 2020 < ly (cle
rE LS

f / John G. Koeltl
unitéa States District Judge

 

 

 

 
